Citation Nr: 0018567	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-15 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1977 to September 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for arthritis 
of the neck.  The veteran's file was transferred to the 
Oakland, California, RO for further adjudication in June 
1999.  


REMAND

In his VA Form 9, substantive appeal, received in August 
1999, the veteran stated that he would appear personally at a 
local VA office before a Member of the Board.  In November 
1999, the veteran submitted a form indicating that he would 
appear at the RO for a teleconference hearing before a Member 
of the Board.  In June 2000, the veteran was notified that a 
teleconference hearing was scheduled for July 12, 2000.  The 
claims folder was transferred to the Board on or about July 
6, 2000.  The veteran had not responded in writing to this 
notice and had not formally accepted the videoconference 
hearing in lieu of a personal hearing before a Member of the 
Board.  The veteran failed to report for the July 2000 
hearing.  A hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Oakland, California, RO before a Member 
of the Board.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




